Citation Nr: 0940209	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by abdominal/pelvic pain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to May 1984.

This matter initially came to the Board of Veterans' Affairs 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In June 2008, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of that hearing is 
of record.

In December 2008, the Board remanded the Veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for further evidentiary development.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

As indicated in the Introduction, this claim was most 
recently remanded in December 2008.  Unfortunately, the Board 
finds that some of the ordered development was not 
sufficiently completed.  Accordingly, remand is mandatory.  
Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Board notes that, as part of the December 
2008 remand, the RO/AMC was directed to afford the Veteran a 
"VA examination by a gynecologist " who was requested to 
perform an examination and render an opinion as to the 
etiology of any current gynecological condition, including 
hysterectomy residuals, and whether it originated during the 
Veteran's active service or was related to an in-service 
injury or disease.  Although the Veteran underwent VA 
examination in April 2009, a nurse practitioner performed the 
study (who also co-signed a May 2007 study indicating that 
the Veteran needed a "detailed GYN exam" and that "there 
was no specialist available" at the Women's Health clinic at 
that time to conduct it).  Moreover, the nurse practitioner 
was unable to determine the etiology of the Veteran's 
abdominal pain.

As such, the development ordered was not accomplished.  Given 
that the current examination findings will have a direct 
bearing on the adjudication of the Veteran's service 
connection claim, additional action is required.  Stegall v. 
West, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination performed by a gynecologist.  
The claims file and a copy of this remand 
should be made available to the physician 
examiner for review and the doctor must 
indicate in the examination report that 
this has been accomplished.  All indicated 
tests and studies should be accomplished 
and all clinical findings reported in 
detail.

The examining physician is requested to 
render an opinion, with complete 
rationale, as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any current gynecological 
condition, including residuals of the 
Veteran's hysterectomy, had its onset 
during service or is related to any in-
service disease, event, or injury.

2. Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the appellant and her 
representative with a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

